IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 271PA15-2

                                 Filed 17 August 2018

STATE OF NORTH CAROLINA

                v.
 FELIX RICARDO SALDIERNA



         On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 803 S.E.2d 33 (2017), reversing an order

denying defendant’s motion to suppress entered on 20 February 2014 by Judge

Forrest Donald Bridges, vacating a judgment entered on 4 June 2014 by Judge Jesse

B. Caldwell, both in Superior Court, Mecklenburg County, and remanding the case

for further proceedings after the Supreme Court of North Carolina remanded the

Court of Appeals’ prior decision in this case, State v. Saldierna, 242 N.C. App. 347,

775 S.E.2d 326 (2015). Heard in the Supreme Court on 14 May 2018 in session in the

Old Burke County Courthouse in the City of Morganton pursuant to N.C.G.S. § 7A-

10(a).


         Joshua H. Stein, Attorney General, by Kimberly N. Callahan, Assistant
         Attorney General, for the State-appellant.

         Goodman Carr, PLLC, by W. Rob Heroy, for defendant-appellee.



         ERVIN, Justice.
                                    STATE V. SALDIERNA

                                     Opinion of the Court



       The issue before the Court in this case is whether the trial court’s order

denying defendant’s suppression motion contained sufficient findings of fact to

support its conclusion that defendant knowingly and voluntarily waived his juvenile

rights pursuant to N.C.G.S. § 7B-2101 before making certain incriminating

statements. After careful consideration of defendant’s challenge to the denial of his

suppression motion in light of the record and the applicable law, we hold that the

trial court’s order contained sufficient findings to support this conclusion and reverse

the decision of the Court of Appeals to the contrary.

       From 26 November 2012 to 3 January 2013, defendant Felix Ricardo Saldierna

and seven other individuals were involved in a series of breakings and enterings that

occurred in the Charlotte area. After coming home from work on 17 December 2012,

Cheryl Brewer1 discovered that someone had entered her residence through a broken

window, scrawled “Merry Chritmas” [sic] across a wall, and stolen a 32-inch television

and a lock box. On 18 December, a 42-inch television, an Xbox game system, and

jewelry were stolen from the residence of William Nunez.                Another individual

suspected in the commission of these crimes told investigating officers that defendant

had been involved in the underlying break-ins. In January 2013, warrants for arrest

charging defendant with felonious breaking or entering and conspiracy to commit



       1 The name of the victim set out in the text of this opinion is derived from the factual
basis statement provided by the prosecutor at the time that defendant entered his negotiated
guilty plea. The indictment returned against defendant in the relevant cases named the
alleged victim as Cheryl Drew.

                                              -2-
                                 STATE V. SALDIERNA

                                  Opinion of the Court



breaking or entering were issued. Based upon the issuance of these warrants for

arrest, defendant was taken into custody at his home in Fort Mill, South Carolina.

      After having been placed under arrest, defendant was transported to the York

County Justice Center, where he was interviewed by Detective Aimee Kelly of the

Charlotte-Mecklenburg Police Department.         At the beginning of this interview,

Detective Kelly informed defendant that she was required to inform him of his rights.

Defendant responded to Detective Kelly’s statement by telling her that “my English

is good, but like when you say something like that much it’s kind of confusing.” After

stating that he was sixteen years old, defendant informed Detective Kelly that he was

taking courses intended for both freshman and sophomore high school students.

When Detective Kelly asked defendant if he could read, defendant responded in the

affirmative before adding that he could read English “kind of, a little bit,” and that

he could read Spanish. At that point, Detective Kelly told defendant that she would

provide him with a copy of a juvenile rights waiver form in both English and Spanish

so that he would be able to read along with her while she informed him of his rights.

At the conclusion of this portion of their discussion, Detective Kelly and defendant

had the following exchange:

             [Kelly]: You understand I’m a police officer, right?

             [Defendant]: Yes ma[‘]am[.]

             [Kelly]: Ok, and that I would like to talk to you about this.
             And this officer has also explained to me and I understand
             that I have the right to remain silent, that means that I


                                           -3-
                     STATE V. SALDIERNA

                      Opinion of the Court



don’t have to say anything or answer any questions.
Should be right there number 1 right on there. Do you
understand that?

[Defendant]: [unintelligible] questions?

[Kelly]: Yes, that is your right? So do you understand that?
If you understand that, put your initials right there
showing that you understand that. On this sheet. On this
one. You can put it on both. Anything I say can be used
against me. Do you understand that?

[Defendant]: Yes ma[‘]am.

[Kelly]: I have the right to have a parent[,] guardian or
custodian here with me now during questioning. Parent
means my mother, father, stepmother, or stepfather.
Guardian means the person responsible for taking care of
me. Custodian means the person in charge of me where I
am living. Do you understand that? Do you want to read
that?

[Defendant]: Yeah.

[Kelly]: Do you understand that?

[Defendant]: [no response]

[Kelly]: I have the right to talk to a lawyer and to have a
lawyer here with me now to advise and help during
questioning. Do you understand that?

[Defendant]: [unintelligible]

[Kelly]: If I want to have a lawyer with me during
questioning one will be provided to me at no cost before any
questioning. Do you understand that?

[Defendant]: Yes ma[‘]am.




                              -4-
                    STATE V. SALDIERNA

                      Opinion of the Court



[Kelly]: Ok. Now I want to talk to you about some stuff
that’s happened in Charlotte. And um, I will tell you this.
There’s been some friends of yours that have already been
questioned about these items and these issues. And
they’ve been locked up. And that’s what I want to talk to
you about. Do you want to help me out and to help me
understand what’s been going on with some of these cases
and talk to me about this now here?

[Defendant]: Uh

[Kelly]: Are you willing to talk to me is what I’m asking.

[Defendant]: Yes ma[‘]am.

[Kelly]: Ok. So I am 14 years or more. Let me see that pen.
And I understand my rights as they’ve been explained by
[D]etective Kelly. I do wish to answer questions now
without a lawyer, parent, guardian or custodian here with
me? My decision to answer questions now is made freely
and is my own choice. No one has threatened me in any
way or has promised me any special treatment because I
have decided to answer questions now. I am signing my
name below. Do you understand this? Initial, sign, date
and time.

[Kelly]: It is 1/9/13. It is 12:10PM.

[Defendant]: Um, Can I call my mom?

[Kelly]: Call your mom now?

[Defendant]: She’s on her um. I think she is on her lunch
now.

[Kelly]: You want to call her now before we talk?

[Kelly] [to other officers]: He wants to call his mom.

....



                              -5-
                                STATE V. SALDIERNA

                                 Opinion of the Court



            [Other Officer]:   [S]tep back outside and we’ll let you
            call your mom outside. . . .

            ....

            9:50: [Defendant] [can be heard on phone. Call is not
            intelligible.]

            ....

            [Kelly]: 12:20: Alright Felix, so, let’s talk about this thing
            going on. Like I said a lot of your friends have been locked
            up and everybody’s talking. They’re telling me about
            what’s going on and what you’ve been up to. I’m not saying
            you’re the ringleader of this here thing and some kind of
            mastermind right but I think you’ve gone along with these
            guys and gotten yourself into a little bit of trouble here.
            This is not something that’s going to end your life. You
            know what I’m saying. This is not a huge deal. I know you
            guys were going into houses when nobody was home. You
            weren’t looking to hurt anybody or anything like that. I
            just want to hear your side of the story. We can start off.
            I’m going to ask you questions I know the answer to. A lot
            of these questions are to tell if you’re being truthful to me.

At that point, Detective Kelly interviewed defendant for approximately fifty-four

minutes concerning the extent of his involvement in the commission of the crimes

that Detective Kelly was investigating.         During the course of the ensuing

interrogation, defendant confessed to having been involved in the break-ins that had

occurred at the residences of Ms. Brewer and Mr. Nunez.

      On 22 January 2013, the Mecklenburg County grand jury returned bills of

indictment charging defendant with two counts of conspiracy to commit felonious

breaking, entering, and larceny and two counts of felonious breaking or entering. On



                                         -6-
                                 STATE V. SALDIERNA

                                   Opinion of the Court



9 October 2013, defendant filed a motion seeking to have his confession and all of the

evidence that the State had obtained as a result of the statements that defendant

made to Detective Kelly suppressed on the grounds that his confession had been

obtained as the result of violations of N.C.G.S. § 7B-2101 and his federal

constitutional right not to be deprived of liberty without due process of law. According

to defendant, “[b]y asking to speak to his mother prior to questioning, [d]efendant

invoked his rights under N.C.G.S. § 7B-2101.” In addition, defendant alleged that, in

light of his “indicat[ion] that he was not ready to be questioned without her,” “[t]he

interview should have ceased at that moment and not continued until [d]efendant’s

mother was present, or should have simply ceased.”

      On 31 January 2014, defendant’s suppression motion came on for hearing

before Judge Forrest Donald Bridges in the Superior Court, Mecklenburg County. At

the suppression hearing, Detective Kelly testified that, while defendant “spoke

English clearly and understood what [she] was saying,” “[he] said he wasn’t very good

at reading English.” Although Detective Kelly acknowledged that defendant might

have claimed to have had “some issues understanding English,” she stated that

defendant “seemed to very clearly understand what [she] was asking him” and that

she had had no trouble understanding defendant at any point during the interview.

Detective Kelly “found [defendant’s English] to be fine” and believed “that he

understood [his juvenile] rights.” According to Detective Kelly, defendant followed




                                           -7-
                                   STATE V. SALDIERNA

                                    Opinion of the Court



along and initialed the relevant portions of the juvenile rights waiver form while she

read his juvenile rights to him.

      In addition, Detective Kelly asserted at the suppression hearing that

defendant “never said he wanted his mother [at the interview].” On the other hand,

Detective Kelly did not ask defendant “whether or not he was ready to proceed” after

he requested to be allowed to speak with his mother. In fact, defendant had signed

the juvenile rights waiver form before asking the investigating officers to give him an

opportunity to call his mother.       Detective Kelly had an “understanding” that

defendant had called his mother “to let her know where he was and that he was

arrested.”

      On 20 February 2014, the trial court entered an order denying defendant’s

suppression motion in which the court found as a fact:

             1.     That Defendant was in custody.

             2.    That Defendant was advised of his juvenile rights
             pursuant to North Carolina General Statute § 7B-2101.

             3.     That Detective Kelly of the Charlotte-Mecklenburg
             Police Department advised Defendant of his juvenile
             rights.

             4.     That Defendant was advised of his juvenile rights in
             three manners. Defendant was advised of his juvenile
             rights in spoken English, in written English, and in written
             Spanish.

             5.    That Defendant indicated that he understood his
             juvenile rights as given to him by Detective Kelly.



                                            -8-
                   STATE V. SALDIERNA

                     Opinion of the Court



6.     That Defendant indicated he understood his rights
after being given and reviewing a form enumerating those
rights in Spanish.

7.     That Defendant indicated that he understood that
he had the right to remain silent. Defendant understood
that to mean that he did not have to say anything or
answer any questions. Defendant initialed next to this
right at number 1 on the English rights form provided to
him by Detective Kelly to signify his understanding.

8.     That Defendant indicated he understood that
anything he said could be used against him. Defendant
initialed next to this right at number 2 on the English
rights form provided to him by Detective Kelly to signify
his understanding.

9.     That Defendant indicated he understood that he had
the right to have a parent, guardian, or custodian there
with him during questioning. Defendant understood the
word parent meant his mother, father, stepmother, or
stepfather. Defendant understood the word guardian
meant the person responsible for taking care of him.
Defendant understood the word custodian meant the
person in charge of him where he was living. Defendant
initialed next to this right at number 3 on the English
rights form provided to him by Detective Kelly to signify
his understanding.

10.    That Defendant indicated he understood that he had
the right to have a lawyer and that he had the right to have
a lawyer there with him at the time to advise and help him
during questioning. Defendant initialed next to this right
at number 4 on the English rights form provided to him by
Detective Kelly to signify his understanding.

11.   That Defendant indicated he understood that if he
wanted a lawyer there with him during questioning, a
lawyer would be provided to him at no cost prior to
questioning. Defendant initialed next to this right at



                             -9-
                   STATE V. SALDIERNA

                    Opinion of the Court



number 5 on the English rights form provided to him by
Detective Kelly to signify his understanding.

12.    That Defendant initialed a space below the
enumerated rights on the English rights form that stated
the following: “I am 14 years old or more and I understand
my rights as explained by Detective Kelly. I DO wi[s]h to
answer questions now, WITHOUT a lawyer, parent,
guardian, or custodian here with me. My decision to
answer questions now is made freely and is my own choice.
No one has threatened me in any way or promised me
special treatment. Because I have decided to answer
questions now, I am signing my name below.”

13.   That Defendant’s signature appears on the English
rights form below the initialed portions of the form.
Defendant’s signature appears next to the date, 1-9-13, and
the time, 12:10. Detective Kelly signed her name as a
witness below Defendant’s signature.

14.   That after being informed of his rights, informing
Detective Kelly he wished to waive those rights, and
signing the rights form, Defendant communicated to
Detective Kelly that he wished to contact his mother by
phone. Defendant was given permission to do so.

15.   That Defendant attempted to call his mother, but
was unable to speak to her.

16.   That Defendant indicated that his mother was on
her lunch break at the time he tried to contact her.

17.    That Defendant did not at that time or any other
time indicate that he changed his mind regarding his
desire to speak to Detective Kelly. That Defendant did not
at that time or any other time indicate that he revoked his
waiver.

18.   That Defendant only asked to speak to his mother.




                           -10-
                                 STATE V. SALDIERNA

                                  Opinion of the Court



             19.    That Defendant did not make his interview
             conditional on having his mother present or conditional on
             speaking to his mother.

             20.   That Defendant did not ask to have his mother
             present at the interview site.

             21.   That, upon review of the totality of the
             circumstances, the Court finds that Defendant’s request to
             speak to his mother was at best an ambiguous request to
             speak to his mother.

             22.   That at no time did Defendant make an
             unambiguous request to have his mother present during
             questioning.

             23.   That Defendant never indicated that his mother was
             on the way or could be present during questioning.

             24.   That Defendant made no request for a delay of
             questioning.

Based upon these findings of fact, the trial court concluded as a matter of law:

             1.     That the State carried its burden by a
             preponderance of the evidence that Defendant knowingly,
             willingly, and understandingly waived his juvenile rights.

             2.     That the interview process in this case was
             consistent with the interrogation procedures as set forth in
             North Carolina General Statute § 7B-2101.

             3.    That none of Defendant’s State or Federal rights
             were violated during the interview conducted of Defendant.

             4.     That statements made by Defendant were not
             gathered as a result of any State or Federal rights
             violation.




                                         -11-
                                    STATE V. SALDIERNA

                                     Opinion of the Court



In light of these findings and conclusions, the trial court denied defendant’s

suppression motion.

       On 4 June 2014, defendant entered a negotiated plea of guilty to two counts of

felonious breaking or entering and two counts of conspiracy to commit breaking or

entering while reserving the right to seek appellate review of the denial of his

suppression motion.2 Based upon defendant’s plea, Judge Caldwell consolidated

defendant’s convictions for judgment and entered a judgment sentencing defendant

to a term of six to seventeen months imprisonment, with this sentence being

suspended and defendant placed on supervised probation for a period of thirty-six

months on the condition that defendant serve a forty-five day active sentence, for

which he received forty-five days’ credit for time spent in pretrial confinement; pay

the costs; comply with the usual terms and conditions of probation; and have no

contact with the victim.3 Defendant noted an appeal from Judge Caldwell’s judgment

to the Court of Appeals.


       2 The plea agreement between defendant and the State provided that, in return for
defendant’s guilty pleas, the State would voluntarily dismiss one additional count of felonious
breaking or entering, one count of conspiracy to break or enter, and three counts of felonious
larceny and that defendant would receive a sentence of six to seventeen months
imprisonment, with this sentence to be suspended and with defendant to be on supervised
probation for a period of thirty-six months, with the terms and conditions of defendant’s
probation including a requirement that he serve a forty-five day split sentence, subject to
credit for time served in pretrial confinement, and that he be subject to intensive probation
for a period of one year.

       3The final page of Judge Caldwell’s judgment was omitted from the record on appeal.
Having obtained a copy of that page from the office of the Clerk of Superior Court,
Mecklenburg County, we have added it to the record on appeal upon our own motion pursuant
to N.C.R. App. P. 9(b)(5)b.

                                             -12-
                                 STATE V. SALDIERNA

                                   Opinion of the Court



      In seeking relief from the Court of Appeals, defendant argued that his request

to call his mother during his conversation with Detective Kelly had constituted “an

unambiguous invocation of his right to have a parent present during a custodial

interrogation” and that, in the alternative, even if his request for the presence of his

mother had been ambiguous, “[Detective] Kelly was required to make further

inquiries to clarify whether he actually meant that he was invoking his right to end

the interrogation until his mother was present.” State v. Saldierna, 242 N.C. App.
347, 353, 775 S.E.2d 326, 330 (2015) (Saldierna I). In addition, defendant contended

that the trial court had failed to “appropriately consider his juvenile status in

determining that his waiver of rights was knowing and voluntary.” Id. at 354, 775

S.E.2d at 331.

      In holding that the trial court had erred by denying defendant’s suppression

motion, the Court of Appeals determined “that[, while] the findings of fact regarding

the ambiguous nature of [defendant’s] statement, ‘Can I call my mom[,]’ are

supported by competent evidence,” the “ambiguous [nature of that] statement

required [Detective] Kelly to clarify whether [defendant] was invoking his right to

have a parent present during the interview.” Id. at 360, 775 S.E.2d at 334. As a

result, the Court of Appeals held “that the trial court erred in concluding that

[Detective] Kelly complied with the provisions of section 7B-2101” and “reverse[d] the

trial court’s order, vacate[d] the judgments entered upon [defendant’s] guilty pleas,

and remand[ed] to the trial court with instructions to grant the motion to suppress.”


                                          -13-
                                     STATE V. SALDIERNA

                                      Opinion of the Court



Id. at 360, 775 S.E.2d at 334.         This Court granted the State’s petition seeking

discretionary review of the Court of Appeals’ decision, reversed that decision, and

remanded this case to the Court of Appeals for consideration of defendant’s remaining

challenge to the trial court’s suppression order. State v. Saldierna, 369 N.C. 401, 409,

794 S.E.2d 474, 479 (2016).4

       In overturning the Court of Appeals’ decision in Saldierna I, this Court

concluded that defendant’s statement, “Um, [c]an I call my mom?”, did not constitute

“a clear and unambiguous invocation of his right to have his parent or guardian

present during questioning.” Id. at 408, 794 S.E.2d at 479 (citing Davis v. United

States, 512 U.S. 452, 459, 114 S. Ct. 2350, 2355, 129 L. Ed. 2d 362, 371 (1994) (holding

that invocation of the right to counsel “requires, at a minimum, some statement that

can reasonably be construed to be an expression of a desire for the assistance of an

attorney”)).   “Although defendant asked to call his mother, he never gave any

indication that he wanted to have her present for his interrogation, nor did he

condition his interview on first speaking with her.” Id. at 408, 794 S.E.2d at 479. As

a result, we determined that the Court of Appeals had erred by holding that the

ambiguous nature of defendant’s request to be allowed to call his mother required



       4  Justice Beasley dissented from the Court’s decision to reverse the Court of Appeals
based upon her belief that the record established that defendant had unambiguously invoked
his right to the presence of a parent and that investigating officers had an obligation to obtain
clarification of any ambiguous statement that defendant may have made regarding the extent
to which he desired the presence of a parent prior to being interrogated by Detective Kelly.
Saldierna, 369 N.C. at 409, 794 S.E.2d at 479-80 (Beasley, J., dissenting).

                                              -14-
                                  STATE V. SALDIERNA

                                   Opinion of the Court



Detective Kelly to make further inquiry into the extent to which defendant intended

to invoke his right to have his mother present before any custodial interrogation could

commence. Id. at 409, 794 S.E.2d at 479.

      On remand before the Court of Appeals, defendant argued that the trial court

had erred by denying his suppression motion on the grounds that his confession had

been obtained as the result of a violation of both his statutory and constitutional

rights as a juvenile. According to defendant, the United States Supreme Court held

in J.D.B. v. North Carolina “that reviewing courts must take into account the

juvenile’s age and maturity when determining the admissibility of a confession, and

not to evaluate the confession as if the juvenile were an adult,” citing J.D.B., 564 U.S.
261, 272, 131 S. Ct. 2394, 2403, 180 L. Ed. 2d 310, 323-24 (2011). Defendant argued

“that the Davis test should not be applied to the context of a juvenile interrogation”

because “Davis involved an adult,” because “the [United States] Supreme Court did

not announce that the rule applied equally to juvenile confessions,” and because “the

[United States] Supreme Court has made clear . . . that juvenile confessions should

be evaluated differently than adult confessions,” citing, inter alia, In re Gault, 387
U.S. 1, 87 S. Ct. 1428, 18 L. Ed. 257 (1967), and J.D.B., 564 U.S. 261, 131 S. Ct. 2394,

180 L. Ed. 2d 310.

      In addition, defendant argued that, in light of the totality-of-the-circumstances

approach outlined in J.D.B., the trial court had erred by failing to consider that

defendant “was in custody and outnumbered by three law enforcement officers”; had


                                          -15-
                                  STATE V. SALDIERNA

                                   Opinion of the Court



“stated to the detective plainly, ‘[c]an I call my mom now?’ ”; was sixteen years old

and had only completed the eighth grade as of the date of the interrogation; “indicated

to [Detective Kelly] that his native language was Spanish, that he could not write in

English, and he may have stated he had difficulty understanding” Detective Kelly;

provided “unclear” responses to questions that Detective Kelly posed during the

interrogation; and expressed a desire to call his mother. According to defendant, an

analysis of the totality of the circumstances surrounding defendant’s interrogation

established that the trial court had erred by finding that defendant had knowingly

and voluntarily waived his statutory and constitutional rights.

      The State, on the other hand, argued before the Court of Appeals that

defendant had knowingly, willingly, and understandingly waived his juvenile rights

when he was advised of those rights in spoken English, written English, and written

Spanish; had acknowledged that he understood those rights; and had expressed, both

verbally and in writing, his willingness to waive those rights. “[A]s [ ] evidence of his

understanding and intention to proceed with the interview,” the State pointed to the

fact that defendant had “signed each paragraph of the Rights Waiver Form” and had

gone “on to answer Detective Kelly’s questions for nearly an hour without ever once

indicating . . . . he did not understand the rights read to him or that he was at all

unclear about the choice he made to answer questions.” Although “age is to be

considered by the trial judge,” the State asserted that defendant’s juvenile status and

grade level did not preclude him from understanding and waiving his juvenile rights.


                                          -16-
                                 STATE V. SALDIERNA

                                  Opinion of the Court



Moreover, the State claimed that “[t]here is no evidence of mistreatment or coercion”

during the interrogation. In spite of the fact that it involved the interrogation of an

adult rather than a juvenile, the State contended that the United States Supreme

Court’s decision in Davis remains applicable in determining whether defendant had

validly waived his juvenile rights. Finally, the State argued that defendant’s reliance

upon J.D.B. was misplaced given that J.D.B. involved the issue of a juvenile’s age as

“relevant to the determination of whether the child was considered to have been ‘in

custody’ for Miranda purposes” and given that the United States Supreme Court had

stated in J.D.B. that “a child’s age will [not] be determinative, or even a significant

factor in every case,” quoting J.D.B., 564 U.S. at 277, 131 S. Ct. at 2406, 180 L. Ed.
2d at 326.

      In holding that the trial court had erred by denying defendant’s suppression

motion, the Court of Appeals concluded on remand that defendant did not “knowingly,

willingly, and understandingly waive[ ] his rights under section 7B-2101 of the North

Carolina General Statutes and under the constitutions of North Carolina and the

United States.” State v. Saldierna, ___ N.C. App. ___, ___, 803 S.E.2d 33, 35 (2017)

(Saldierna II). In reaching this conclusion, the Court of Appeals explained that,

“[w]hether a waiver is knowingly and intelligently made depends on the specific facts

and circumstances of each case, including the background, experience, and conduct

of the accused.” Id. at ___, 803 S.E.2d at 36 (quoting State v. Simpson, 314 N.C. 359,

367, 334 S.E.2d 53, 59 (1985)). According to the Court of Appeals, “[t]he totality of


                                         -17-
                                   STATE V. SALDIERNA

                                    Opinion of the Court



the circumstances must be carefully scrutinized when determining if a youthful

defendant has legitimately waived his Miranda rights,” id. at ___, 803 S.E.2d at 40

(quoting State v. Reid, 335 N.C. 647, 663, 440 S.E.2d 776, 785 (1994) (emphasis

added)), given that juveniles possess “unique vulnerabilities,” in that “(1) they are

less likely than adults to understand their rights; and (2) they are distinctly

susceptible to police interrogation techniques,” id. at ___, 803 S.E.2d at 42 (emphasis

omitted) (quoting Cara A. Gardner, Failing to Serve and Protect: A Proposal for an

Amendment to a Juvenile’s Right to a Parent, Guardian, or Custodian During a Police

Interrogation After State v. Oglesby, 86 N.C. L. Rev. 1685, 1698 (2008)).

       The Court of Appeals stated that, “despite the trial court’s many findings of

fact that defendant ‘indicated he understood’ Detective Kelly’s questions and

statements regarding his rights, the evidence as recorded contemporaneously during

the questioning and as noted in testimony from the hearing, does not support those

findings.” Id. at ___, 803 S.E.2d at 41. In addition, the Court of Appeals stated that

“the findings do not reflect the scrutiny that a trial court is required to give in juvenile

cases.” Id. at ___, 803 S.E.2d at 41. Among other things, the Court of Appeals noted

that “no response [was] recorded that [defendant] ‘understood’ ” that Detective Kelly

had asked defendant to initial, sign, and date the English version of the juvenile

rights waiver form. Id. at ___, 803 S.E.2d at 41. For that reason, the Court of Appeals

held that the finding of fact “ ‘[t]hat [d]efendant was advised of his juvenile rights . . .

in written Spanish,’ is not supported by competent documentary evidence in the


                                           -18-
                                 STATE V. SALDIERNA

                                   Opinion of the Court



record” and that “the evidence does not support the trial court’s ultimate conclusion

that defendant executed a valid waiver.” Id. at ___, 803 S.E.2d at 41 (alterations in

original). As a result, the Court of Appeals determined that “the totality of the

circumstances set forth in this record ultimately do not fully support the trial court’s

conclusions of law, namely, ‘[t]hat the State carried its burden by a preponderance of

the evidence that [d]efendant knowingly, willingly, and understandingly waived his

juvenile rights.’ ” Id. at ___, 803 S.E.2d at 43 (alterations in original). This Court

granted the State’s petition for discretionary review of the Court of Appeals’ remand

decision in Saldierna II on 1 November 2017.

      In seeking to persuade us to reverse the Court of Appeals’ decision, the State

claims that the Court of Appeals failed to properly apply the applicable standard of

appellate review. According to the State, the Court of Appeals should have focused

upon determining “whether the unchallenged findings of fact supported the trial

court’s conclusion of law that defendant knowingly and voluntarily waived his

juvenile rights.” The State further contends that, even if the trial court’s findings

had been challenged by defendant as lacking in sufficient evidentiary support, they

would nevertheless be “conclusive on appeal” because they were “supported by

competent evidence, even if the evidence is conflicting,” quoting State v. Eason, 336
N.C. 730, 745, 445 S.E.2d 917, 926 (1994), cert. denied, 513 U.S. 1096, 115 S. Ct. 764,

130 L. Ed. 2d 661 (1995). In the State’s view, the audio recording of defendant’s

interview with Detective Kelly “demonstrates that defendant had the ability to


                                          -19-
                                STATE V. SALDIERNA

                                  Opinion of the Court



understand Detective Kelly as she read him his juvenile rights.” In addition, the

State notes that, in instances in which defendant failed to provide an audible

response to Detective Kelly’s inquiries concerning the extent to which defendant

understood specific juvenile rights, defendant placed his initials by the relevant

paragraph on the juvenile rights waiver form.            Finally, the State asserts that

Detective Kelly’s suppression hearing testimony sufficed to support the trial court’s

findings to the effect that defendant understood Detective Kelly as she read his

juvenile rights to him.

      Defendant, on the other hand, contends that the State failed to meet its burden

of demonstrating that he knowingly, willingly, and understandingly waived his

statutory and constitutional rights.    According to defendant, this Court should

consider defendant’s youth, his request to call his mother, the number of officers

present during the interrogation, and the misleading statements made to defendant

by investigating officers in determining that the trial court had erred by denying

defendant’s suppression motion. In spite of the fact that defendant had initialed the

juvenile rights waiver form, defendant argues that the fact that his responses to

Detective Kelly’s questions regarding the extent to which he understood his rights

were unclear indicates that he had not understood the questions that Detective Kelly

had posed to him. In addition, defendant notes that the trial court failed to make any

findings of fact concerning defendant’s “experience, education, background, . . .

intelligence,” and “capacity to understand the warnings given [to] him” as required


                                         -20-
                                  STATE V. SALDIERNA

                                   Opinion of the Court



by the totality-of-the-circumstances analysis enunciated in Fare v. Michael C.,

quoting Fare, 442 U.S. 707, 725, 99 S. Ct. 2560, 2571, 61 L. Ed. 2d 197, 212 (1979).

In light of these deficiencies in the trial court’s findings of fact and the fact that, in

the Court of Appeals’ view, the relevant findings were actually mixed findings of fact

and conclusions of law, defendant contends that the Court of Appeals appropriately

examined the evidence anew, citing, inter alia, Olivetti Corp. v. Ames Business

Systems, Inc., 319 N.C. 534, 548, 356 S.E.2d 578, 586-87 (1987), and had not

committed any error of law in the course of overturning the trial court’s suppression

order.

         “The standard of review in evaluating the denial of a motion to suppress is

whether competent evidence supports the trial court’s findings of fact and whether

the findings of fact support the conclusions of law.” State v. Biber, 365 N.C. 162, 167-

68, 712 S.E.2d 874, 878 (2011) (citation omitted). The trial court’s findings of fact

“are conclusive on appeal if supported by competent evidence, even if the evidence is

conflicting.” Eason, 336 N.C. at 745, 445 S.E.2d at 926. “The conclusions of law made

by the trial court from such findings, however, are fully reviewable on appeal.” State

v. McCollum, 334 N.C. 208, 237, 433 S.E.2d 144, 160 (1993) (citation omitted), cert.

denied, 512 U.S. 1254, 114 S. Ct. 2784, 129 L. Ed. 2d 895 (1994), post-conviction relief

granted, State v. McCollum, No. 83 CRS 15506-07, 2014 WL 4345428 (N.C. Super.

Ct. Robeson County Sept. 2, 2014) (order vacating defendant’s convictions and the

trial court’s judgment, and mandating defendant’s immediate release from custody).


                                          -21-
                                    STATE V. SALDIERNA

                                     Opinion of the Court



“[A]n appellate court accords great deference to the trial court . . . because it is

entrusted with the duty to hear testimony, weigh and resolve any conflicts in the

evidence, find the facts, and, then based upon those findings, render a legal decision,

in the first instance, as to whether or not a constitutional violation of some kind has

occurred.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619-20 (1982).

       N.C.G.S. § 7B-2101(a) states that

                 (a)       [a]ny juvenile in custody must be advised
              prior to questioning:

                     (1)     That the juvenile has a right to remain silent;

                     (2)     That any statement the juvenile does make
                             can be and may be used against the juvenile;

                     (3)     That the juvenile has a right to have a parent,
                             guardian, or custodian present during
                             questioning; and

                     (4)     That the juvenile has a right to consult with
                             an attorney and that one will be appointed for
                             the juvenile if the juvenile is not represented
                             and wants representation.

N.C.G.S. § 7B-2101(a) (2015).5 The relevant statutory language is clearly intended

to codify the rights afforded to a juvenile subjected to custodial interrogation


       5 At the time that the interrogation at issue in this case occurred, N.C.G.S. § 7B-
2101(b) provided that, “[w]hen the juvenile is less than 14 years of age, no in-custody
admission or confession resulting from interrogation may be admitted into evidence unless
the confession or admission was made in the presence of the juvenile’s parent, guardian,
custodian, or attorney.” For offenses committed on or after 1 December 2015, the General
Assembly amended N.C.G.S. § 7B-2101(b) by raising the age at which the presence of the
juvenile’s parent, guardian, custodian, or attorney is required from less than fourteen to less
than sixteen. Act of May 26, 2015, ch. 58, secs. 1.1, 4. 2015 N.C. Sess. Laws 126, 126, 130.

                                             -22-
                                   STATE V. SALDIERNA

                                     Opinion of the Court



pursuant to Miranda in addition to affording a juvenile the State statutory right to

have a parent, guardian, or custodian present during the interrogation process. See

Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694, 706-07

(1966) (holding that, “[p]rior to any questioning, [a] person [subjected to custodial

interrogation] must be warned that he has a right to remain silent, that any

statement he does make may be used as evidence against him, and that he has a right

to the presence of an attorney, either retained or appointed,” although “[t]he

defendant may waive effectuation of these rights, provided the waiver is made

voluntarily, knowingly and intelligently”). “If the juvenile indicates in any manner

and at any stage of questioning pursuant to this section that the juvenile does not

wish to be questioned further, the officer shall cease questioning.” N.C.G.S. § 7B-

2101(c). “Before admitting into evidence any statement resulting from custodial

interrogation, the court shall find that the juvenile knowingly, willingly, and

understandingly waived the juvenile’s rights.” Id. § 7B-2101(d) (2017). The State

“bears the burden of demonstrating that the waiver was knowingly and intelligently

made, and an express written waiver, while strong proof of the validity of the waiver,

is not inevitably sufficient to establish a valid waiver.” Simpson, 314 N.C. at 367,

334 S.E.2d at 59 (citations omitted); see also State v. Thibodeaux, 341 N.C. 53, 58,



However, given that defendant was sixteen years old at the time of the interrogation at issue
in this case, neither version of N.C.G.S. § 7B-2101(b) would have barred the admission of
defendant’s incriminating statements concerning his involvement in the unlawful break-ins
at the residence of Ms. Brewer and Mr. Nunez.

                                            -23-
                                 STATE V. SALDIERNA

                                   Opinion of the Court



459 S.E.2d 501, 505 (1995) (explaining that “[t]he State has the burden of showing by

a preponderance of the evidence that the defendant made a knowing and intelligent

waiver of his rights and that his statement was voluntary”). “Whether a waiver is

knowingly and intelligently made depends on the specific facts and circumstances of

each case, including the background, experience, and conduct of the accused.”

Simpson, 314 N.C. at 367, 334 S.E.2d at 59 (citations omitted). As a result, “the court

[is required to look] at the totality of the circumstances surrounding the statement”

in order to determine whether the State has adequately established that a waiver

was knowingly and intelligently made. Thibodeaux, 341 N.C. at 58, 459 S.E.2d at

505.

       “This totality-of-the-circumstances approach is adequate to determine whether

there was been a waiver even where interrogation of juveniles is involved.” Fare, 442
U.S. at 725, 99 S. Ct. at 2572, 61 L. Ed. 2d at 212. “The totality approach permits—

indeed, it mandates—inquiry into all the circumstances surrounding the

interrogation,” including “evaluation of the juvenile’s age, experience, education,

background, and intelligence, and into whether he has the capacity to understand the

warnings given him, the nature of his . . . rights, and the consequences of waiving

those rights.” Id. at 725, 99 S. Ct. at 2572, 61 L. Ed. 2d at 212 (citing North Carolina

v. Butler, 441 U.S. 369, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979)). In applying the

totality-of-the-circumstances test in cases involving the custodial interrogation of

juveniles, we have noted that “the record must be carefully scrutinized, with


                                          -24-
                                  STATE V. SALDIERNA

                                   Opinion of the Court



particular attention to both the characteristics of the accused and the details of the

interrogation.” State v. Fincher, 309 N.C. 1, 19, 305 S.E.2d 685, 697 (1983) (quoting

State v. Spence, 36 N.C. App. 627, 629, 244 S.E.2d 442, 443, disc. rev. denied, 295 N.C.
556, 248 S.E.2d 734 (1978)). However, a defendant’s juvenile status “does not compel

a determination that he did not knowingly and intelligently waive his Miranda

rights.” Id. at 19, 305 S.E.2d at 696-97 (citation omitted). Instead, the juvenile’s age

is a factor to consider along with “the characteristics of the accused and the details of

the interrogation.” Id. at 19, 305 S.E.2d at 697 (quoting Spence, 309 N.C. at 629, 244

S.E.2d at 443).

      A careful review of the record satisfies us that the trial court’s findings of fact

have adequate evidentiary support and that those findings support the trial court’s

conclusion that defendant knowingly and voluntarily waived his juvenile rights. In

reaching a contrary conclusion, the Court of Appeals failed to focus upon the

sufficiency of the evidence to support the findings of fact that the trial court actually

made and to give proper deference to those findings. Cooke, 306 N.C. at 134, 291

S.E.2d at 619-20. Although the Court of Appeals concluded that “the evidence does

not support the trial court’s findings of fact . . . that defendant ‘understood’ Detective

Kelly’s questions and statements regarding his rights,” Saldierna II, ___ N.C. App.

at ___, 803 S.E.2d at 41, the record contains ample support for the trial court’s

determination that defendant understood his juvenile rights, with this determination

resting upon the existence of evidence tending to show that Detective Kelly advised


                                          -25-
                                   STATE V. SALDIERNA

                                     Opinion of the Court



defendant of his juvenile rights in spoken English, written Spanish, and written

English;6 that defendant initialed each of the rights enumerated on the juvenile

rights waiver form that Detective Kelly reviewed with him and signed the juvenile

rights waiver form in such a manner as to indicate that he had decided to waive his

juvenile rights and to speak with Detective Kelly without the presence of a parent,

guardian, custodian, or attorney; that defendant answered affirmatively when

questioned about the extent to which he understood his rights; and that defendant

“understood what [Detective Kelly] was saying.” As a result, we hold that the Court

of Appeals erred in determining that the record did not support the trial court’s

findings to the effect that defendant understood his juvenile rights.

       Admittedly, the record does contain evidence that would have supported a

different determination concerning the issue of whether defendant understood the

juvenile rights that were available to him. For example, the record does reflect that

some of defendant’s responses to Detective Kelly’s inquiries concerning the extent to

which he understood certain of his rights were “unintelligible” and that English was

not defendant’s primary language.         However, given the evidence recited above,

including Detective Kelly’s suppression hearing testimony that defendant “seemed to

very clearly understand what [she] was asking him” and that his English was “fine,”



       6 In spite of the fact that the record does not contain the Spanish language version of
the juvenile rights waiver form, the trial court’s determination that defendant was informed
of his juvenile rights in written form using the Spanish language is amply supported by
Detective Kelly’s suppression hearing testimony.

                                            -26-
                                 STATE V. SALDIERNA

                                  Opinion of the Court



the record concerning the extent to which defendant was able to understand the

English language in general and Detective Kelly’s questions in particular was, at

most, in conflict. According to well-established North Carolina law, resolution of such

evidentiary conflicts is a matter for the trial court, which has the opportunity to see

and hear the witnesses, rather than an appellate court, which is necessarily limited

to consideration of a cold record even in cases involving audio recordings and

videographic evidence.

      In addition, the trial court’s findings support its conclusion of law that

“[d]efendant knowingly, willingly, and understandingly waived his juvenile rights.”

Among other things, the record contains defendant’s express written waiver of his

juvenile rights which, while not determinative, is “strong proof of the validity of the

waiver.” Simpson, 314 N.C. at 367, 334 S.E.2d at 59. In addition to the express

written waiver, the record contains evidence tending to show, and the trial court

found, that defendant was advised of his rights in both written English and Spanish

and in spoken English.     Moreover, the transcript of defendant’s interview with

Detective Kelly indicates that, in all but two instances, defendant verbally affirmed

that he understood his rights and that he was willing to answer Detective Kelly’s

questions. Aside from the fact that defendant’s suggestion that the inaudibility of

certain of defendant’s responses demonstrated that he did not understand his rights

conflicts with Detective Kelly’s suppression hearing testimony to the contrary and

the fact that the record contains no evidence tending to show that defendant ever


                                         -27-
                                    STATE V. SALDIERNA

                                     Opinion of the Court



expressed a lack of willingness to speak with Detective Kelly, sought to invoke his

rights, or was unable to adequately communicate with the investigating officers, this

aspect of defendant’s argument represents, in essence, an attempt to persuade us to

reweigh the evidence and reach a different result with respect to a factual issue other

than that deemed appropriate by the trial court. Similarly, the Court of Appeals’

determinations that defendant’s request to call his mother “shows enough

uncertainty, enough anxiety on [defendant’s] behalf, so as to call into question

whether, under all the circumstances present in this case, the waiver was

(unequivocally) valid” and that defendant’s “last ditch effort to call his mother (for

help), after his prior attempt to call her had been unsuccessful,[7] was a strong

indication that he did not want to waive his rights at all,” Saldierna II, ___ N.C. App.

at ___, 803 S.E.2d at 42, are inconsistent with the trial court’s findings of fact

concerning the circumstances surrounding defendant’s attempt to call his mother,

which we have already found to have adequate record support. Finally, the record

contains no allegations of coercive police conduct or the use of improper interrogation

techniques.8 As a result, we hold that the trial court did not err by concluding that



       7 A number of statements that were made by investigating officers during Detective
Kelly’s interview with defendant suggest that defendant had made an earlier, unsuccessful
attempt to reach his mother before the phone call reflected in the interview transcript.

       8 Both defendant and the Court of Appeals appear to assert that Detective Kelly’s
statement to defendant that “[t]his is not something that’s going to end your life” and “is not
a huge deal” constituted a deceptive statement that should be weighed in favor of a finding
that defendant had not voluntarily waived his juvenile rights. We are acutely aware that the
incurrence of a felony conviction can have significant, and lasting, effects upon a juvenile’s

                                             -28-
                                    STATE V. SALDIERNA

                                     Opinion of the Court



defendant had knowingly, willingly, and understandingly waived his juvenile rights

and that the Court of Appeals’ decision to the contrary should be reversed.9


       REVERSED.




prospects. However, we are not persuaded that the statement in question constitutes official
misconduct sufficient to compel a conclusion that defendant’s will was overborne at the time
that he decided to waive his juvenile rights and speak with Detective Kelly and believe that
it simply reflects Detective Kelly’s opinion that defendant was not suspected of having
committed other, more serious criminal offenses.

       9 A considerable amount of defendant’s argument to this Court focuses upon policy,
rather than legal or evidentiary, considerations. Although defendant points to a substantial
body of research that suggests that juveniles are unable to understand the language typically
used in informing them of their rights, the approach that defendant advocates in reliance
upon this information lacks support in the precedent of the United States Supreme Court or
of this Court. On the contrary, as we have already noted, the United States Supreme Court
has explicitly held that the totality-of-the-circumstances test for determining the validity of
waivers of a defendant’s Miranda rights is equally applicable to adults and juveniles, see
Fare, 442 U.S. at 725, 99 S. Ct. at 2572, 61 L. Ed. 2d at 212, with a juvenile’s age being a
relevant, but not determinative, factor in the required analysis. Nothing in the record that
has been presented for our consideration tends to show that the trial court failed to properly
incorporate evidence concerning defendant’s age or his linguistic and educational status into
the required totality-of-the-circumstances evaluation.

                                             -29-
                                 STATE V. SALDIERNA

                                  Beasley, J., dissenting




      Justice BEASLEY dissenting.


      In Saldierna I, I dissented because defendant’s statement, “Um, [c]an I call my

mom?”, was an unambiguous invocation of his right to have a parent present during

questioning. See State v. Saldierna (Saldierna I), 369 N.C. 401, 409, 794 S.E.2d 474,

479 (2016) (Beasley, J., dissenting).       Upon this unambiguous invocation, law

enforcement should have immediately ceased questioning and not resumed until

defendant’s mother was present or he reinitiated the conversation. See id. at 412,

794 S.E.2d at 481 (citing Edwards v. Arizona, 451 U.S. 477, 484-85, 68 L. Ed. 2d 378,

386 (1981)). Defendant did not knowingly, intelligently, and voluntarily waive his

right to have his mother present—rather, he unambiguously invoked that right.

Thus, for the reasons stated in my dissent to Saldierna I, I respectfully dissent.




                                           -1-